Abdus-Salaam, J. (dissenting in part).
“[Yjandalism is defined as the destruction of property generally, and the same must be willful and malicious” (11 Steven Plitt et al., Couch on Insurance 3d § 155:92). With this definition in mind, I agree with the majority that an act may constitute “vandalism” within the meaning of an insurance policy even though the act was not directed specifically at the covered property; thus, the first certified question should be answered in the affirmative.
Malice is an essential ingredient of vandalism, as the majority recognizes, but its definition of the necessary “malicious” state of mind omits a critical component: intent to damage property. Willful and malicious damage to property is the very essence of vandalism, and a vandal’s malicious state of mind cannot be separated from his or her intent to damage or destroy property. Put differently, a perpetrator who acts maliciously but without the intent to damage property does not commit an act of vandalism, as that term is traditionally understood (see id.; Merriam-Webster’s Collegiate Dictionary 1383 [11th ed 2008]; see also Black’s Law Dictionary [9th ed 2009], vandalism). In those circumstances, the perpetrator engages in some other malicious act, perhaps one where malice may be proved by showing that the perpetrator evinced “such a conscious and deliberate disregard of the interests of others that [his or her conduct] may be called wilful or wanton” (majority op at 611 [internal quotations marks omitted]). In the context of insurance coverage for vandalism, however, such a showing should not suffice without evidence that the vandal intended to damage or destroy property, be it the covered property or otherwise.
Accordingly, I would hold that, to recover under a policy insuring against a loss caused by vandalism, the insured must prove that the damage was caused by a malicious act intended to damage property, even if not the insured’s specific property. Such an evidentiary requirement would better confine vandalism coverage to the bounds contracted for by the parties to an insurance contract, and prevent coverage from extending to willful and malicious acts not properly categorized as vandalism because property damage was not the actor’s primary intent.
*613Chief Judge Lippmajnt and Judges Graffeo, Read, Pigott and Rivera concur; Judge Abdus-Salaam dissents in part in an opinion.
Following certification of questions by the United States Court of Appeals for the Second Circuit and acceptance of the questions by this Court pursuant to section 500.27 of this Court’s Rules of Practice, and after hearing argument by counsel for the parties and consideration of the briefs and the record submitted, certified questions answered in accordance with the opinion herein.